Case 21-01001-rlj Doc 6-1 Filed 06/08/21   Entered 06/08/21 17:26:49   Page 1 of 2




                            EXHIBIT 1
           Case
            Case21-01001-rlj
                 21-01001-rljDoc
                              Doc6-1
                                  2 Filed
                                     Filed05/28/21
                                           06/08/21 Entered
                                                     Entered05/28/21
                                                             06/08/2114:52:09
                                                                      17:26:49 Page
                                                                                Page12ofof12
ntchrg (rev. 02/21)
                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS


In Re:                                                   §
Lauren Engineers & Constructors, Inc.                    §
                                                         §    Case No.: 21−10051−rlj7
                                        Debtor(s)        §    Chapter No.: 7
Markel Insurance Company                                 §
                                        Plaintiff(s)     §    Adversary No.:       21−01001−rlj
      vs.                                                §
Origin Bancorp, Inc.                                     §
                                        Defendant(s)     §


                                NOTICE SETTING Status Conference
    A status conference has been set in the U.S. Bankruptcy Court for July 7, 2021 at 01:30 PM before the
Honorable Robert L. Jones at U.S. Courthouse, 341 Pine St., Room 2201, Abilene, TX 79604 via WebEx to consider

Determination of removed claim or cause



DATED: May 28, 2021                            FOR THE COURT:
                                               Robert P. Colwell, Clerk of Court

                                               by: /s/C. Graham, Deputy Clerk
